Title: To Thomas Jefferson from William Foushee, 23 May 1793
From: Foushee, William
To: Jefferson, Thomas



Dr. Sir
Richmond 23d. May 1793

I have taken the Liberty of Inclosing a Letter, and also of forwarding to your address, a Box, for Citizen Genet the French Minister. The Box contains (just one cubic foot as) a Sample of our Timber for Shipbuilding with some Leaves from the same Tree—these are Sent in consequence of a short Conversation with the Minister on his Way to Phila., who expressed a great desire to obtain information of the Texture and true Species of Such Wood, in Virginia. The quality we consider as most excellent indeed, for Ships built with Timber from this Forrest, upwards of Twenty years ago are now running. Our mutual friend D. L. Hylton will explain to you the Company and Purchase we have made of a large Tract of Extraordinary Oak Timber, situated on Warwick River, a Branch of James. Should the Minister Consider this Business as an Object he is refer’d to you for an acquaintance with Some of the Partners, and the probability of a Compliance with any Contract they may make.
As your Disposition (and I hope that of every real American) will, I am Satisfied, lend every proper aid to a nation to whom we are much indebted on the Score of gratitude, and with whom sound Policy, in my Judgment, ought ever to Connect us; an assurance of your good wishes and exertions in every thing which may tend to the Benefit of this State; as well as your friendly disposition in general and particularly to Some of the Partners, are the reasons offered in Excuse, for the Liberty now taken in troubling you. With much respect & Esteem, Am, Dr. Sir, Your mo. Obt Servt.

W Foushee

